
	

113 HRES 201 IH: Supporting the goals and ideals of National Nurses Week on May 6, 2013, through May 12, 2013.
U.S. House of Representatives
2013-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 201
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2013
			Ms. Eddie Bernice Johnson of
			 Texas (for herself, Mr.
			 Joyce, Mrs. Capps,
			 Ms. Bordallo,
			 Mr. Rangel,
			 Mr. Lewis,
			 Ms. Wilson of Florida,
			 Mr. Coble,
			 Mr. Dingell,
			 Mr. Hanna,
			 Mr. Coffman,
			 Mr. McGovern,
			 Mr. Conyers,
			 Mr. Langevin,
			 Mr. Gerlach,
			 Ms. Moore,
			 Mr. Cicilline,
			 Ms. Brown of Florida,
			 Ms. Bonamici,
			 Mr. Ellison,
			 Ms. Lee of California,
			 Ms. Lofgren,
			 Mr. Hastings of Florida,
			 Ms. Speier,
			 Mr. Braley of Iowa,
			 Mr. Schrader,
			 Mr. Blumenauer,
			 Mr. Huffman,
			 Mr. Carson of Indiana,
			 Mr. Rush, Mr. Holt, Ms.
			 Chu, Ms. Schwartz,
			 Mr. Faleomavaega,
			 Mr. Farr, Mr. Grijalva, Mr.
			 Kennedy, Ms.
			 Roybal-Allard, Mr.
			 Guthrie, Mr. Loebsack,
			 Ms. Meng, Mr. Deutch, Mr.
			 Takano, Ms. Kuster,
			 Mr. King of New York, and
			 Mr. Rodney Davis of Illinois)
			 submitted the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Nurses Week on May 6, 2013, through May 12, 2013.
	
	
		Whereas since 1991, National Nurses Week is celebrated
			 annually from May 6, also known as National Recognition Day for Nurses, through
			 May 12, the birthday of Florence Nightingale, the founder of modern
			 nursing;
		Whereas National Nurses Week is a time of year to reflect
			 on the important contributions that nurses make to provide safe, high-quality
			 health care;
		Whereas nurses are known to be patient advocates, acting
			 fearlessly to protect the lives of those under their care;
		Whereas nurses represent the largest single component of
			 the health care profession, with an estimated population of 3,100,000
			 registered nurses in the United States;
		Whereas nurses are leading in the delivery of quality
			 patient care in a transformed health care system;
		Whereas the Institute of Medicine’s Future of Nursing
			 report has called for the nursing profession to optimize its contribution to
			 better meet the needs of all patients for quality health care;
		Whereas when nurse staffing levels increase, the risk of
			 patient complications and length of hospital stays decrease, resulting in cost
			 savings;
		Whereas nurses are experienced researchers, and their work
			 encompasses a wide scope of scientific inquiry including clinical research,
			 health systems and outcomes research, and nursing education research;
		Whereas nurses provide culturally and ethnically competent
			 care and are increasingly being educated to be sensitive to regional and
			 community customs of persons needing care;
		Whereas nurses have demonstrated their commitment to
			 patient care, improved safety and quality, and better health outcomes;
		Whereas nurses are well positioned to provide leadership
			 to eliminate health care disparities that exist in the Nation;
		Whereas nurses help inform and educate the public to
			 improve the practice of all nurses and, more importantly, the health and safety
			 of the patients they care for;
		Whereas the nationwide nursing shortage has caused
			 dedicated nurses to work longer hours and care for more acutely ill
			 patients;
		Whereas nurses are strong allies to Congress as they help
			 inform, educate, and work closely with legislators to improve the education,
			 retention, recruitment, and practice of all nurses and, more importantly, the
			 health and safety of the patients they care for; and
		Whereas increased Federal and State support is needed to
			 enhance existing programs and create new programs to educate nursing students
			 at all levels, to increase the number of faculty members to educate nursing
			 students, to create clinical sites and have the appropriately prepared nurses
			 to teach and train at those sites, to create educational opportunities to
			 retain nurses in the profession, and to educate and train more nurse research
			 scientists who can discover new nursing care models to improve the health
			 status of the Nation’s diverse population: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals
			 and ideals of National Nurses Week, as founded by the American Nurses
			 Association;
			(2)recognizes the significant contributions of
			 nurses to the health care system of the United States; and
			(3)encourages the
			 people of the United States to observe National Nurses Week with appropriate
			 recognition, ceremonies, activities, and programs to demonstrate the importance
			 of nurses to the everyday lives of patients.
			
